        Case 4:18-cr-00063-BMM Document 151 Filed 06/10/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                        Cause No. CR 18-63-GF-BMM
                                                            CV 20-17-GF-BMM
              Plaintiff/Respondent,

       vs.                                     ORDER DENYING § 2255 MOTION
                                               AND DENYING CERTIFICATE OF
 DEVON DRAPER,                                       APPEALABILITY

              Defendant/Movant.


      This case comes before the Court on Defendant/Movant Devon Draper’s

motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. § 2255.

Draper is a federal prisoner proceeding pro se.

      Draper acknowledges that his counsel did an excellent job by obtaining a

sentence of 94 months when the advisory guideline range was 151 to 188 months.

See Br. in Supp. (Doc. 148) at 3. Yet, he says, counsel did not recognize that

“previous care providers ante-dating Movant’s transfer into BOP did not recognize

the clear signs of incipient heart failure.” Id. at 10. As a result, counsel did not

verify the Bureau of Prisons could provide adequate medical care. Draper states

                                           1
       Case 4:18-cr-00063-BMM Document 151 Filed 06/10/20 Page 2 of 3



that BOP doctors have now found he requires a heart transplant, and BOP does not

provide that surgery. See Draper Aff. (Doc. 148-1) at 3 ¶¶ 18–19. He seeks

transfer to a community correctional facility so that he may obtain transplant

surgery. See Br. in Supp. at 3.

      Lawyers are not doctors. Counsel does not perform unreasonably by failing

to realize that medical providers have missed something. See, e.g., Strickland v.

Washington, 466 U.S. 668, 687–88 (1984). Facts discovered after sentencing also

cannot support a claim of ineffective assistance, because the right to effective

assistance ends when a conviction becomes final. See, e.g., Ross v. Moffitt, 417

U.S. 600, 610 (1974); Douglas v. California, 372 U.S. 353, 357 (1963). Draper’s

claim of ineffective assistance lacks merit. Reasonable jurists would not find a

basis to disagree. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322,

327 (2003); Rule 11(a), Rules Governing § 2255 Proceedings.


      Accordingly, IT IS ORDERED:

      1. Draper’s motion to vacate, set aside, or correct the sentence under 28

U.S.C. § 2255 (Docs. 147, 148) is DENIED.

      2. A certificate of appealability is DENIED. The Clerk of Court shall

immediately process the appeal if Draper files a Notice of Appeal.

      4. The clerk shall ensure that all pending motions in this case and in CV 20-

17-GF-BMM are terminated and shall close the civil file by entering judgment in
                                          2
       Case 4:18-cr-00063-BMM Document 151 Filed 06/10/20 Page 3 of 3



favor of the United States and against Draper.

      DATED this 10th day of June, 2020.




                                         3
